Title: From Thomas Jefferson to Gideon Granger, 16 April 1804
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
            Monticello Apr. 16. 1804.
          
          Your favor of the 8th. came to hand on the 13th. and will suggest, by the date of your recieving this, a subject of consultation when we meet again. that is to say how to incorporate into your general arrangement such a course between Washington & Charlottesville, as giving 2. posts a week at intervals of 3. & 4. days, shall make the mail pass, viâ Fredericksburg, from the one place to the other between 6. A.M. of the 1st. day & 6. P.M. of the 2d. leaving a night at each place, or a day & 2. nights for answering. in that way a letter might be written & it’s answer recieved in 4. days, or 5. days, whereas it is now 9. days & 11. days. Fredericksburg is the best way because it gives the benefit of that establishment so far, and avoids watercourses afterwards till you get to Milton where there is a boat. such an establishment would give an advantageous outset to the great Western mail, and would render any extra provision unnecessary in our autumnal recess. but it’s bearings on the general establishment are such as to call for great consideration.
          I wish your information as to the N.H. election may be verified; but the latest accounts give reason to apprehend a small majority against Langdon. however his success another year will be certain, & there is hope of a republican legislature this year.
          In our last conversation you mentioned a Federal scheme afloat of forming a coalition between the federalists and Republicans of what they called the 7. Eastern states. the idea was new to me, and after time for reflection I had no opportunity of conversing with you again. the Federalists know that as nomine, they are gone for ever. their object therefore is how to return into power under some other form. undoubtedly they have but one means, which is to divide the Republicans, join the minority, and barter with them for the cloak of their name. I say, join the minority; because the majority of the Republicans, not needing them, will not buy them. the minority, having no other means of ruling the majority, will give a price for auxiliaries, and that price must be principle. it is true that the federalists, needing their numbers also, must also give price, and principle is the coin which they must pay in. thus a bastard system of federo-republicanism will rise on the ruins of the true principles of our revolution. and when this party is formed, who will constitute the majority of it? which majority is then to dictate? certainly the federalists. thus their proposition of putting themselves into gear with the republican minority, is exactly like Roger Sherman’s proposition to add Connecticut to Rhode island. the idea of forming 7. Eastern states is moreover clearly to form the basis of a separation of the Union. is it possible that real Republicans can be gulled by such a bait? & for what? what do they wish that they have not? federal measures? that is impossible. republican measures? have they them not? can any one deny that in all important questions of principle, republicanism prevails? but do they want that their individual will shall govern the majority? they may purchase the gratification of this unjust wish, for a little time, at a great price; but the federalists must not have the passions of other men, if after getting thus into the seat of power, they suffer themselves to be governed by their minority. this minority may say that whenever they relapse into their own principles, they will quit them & draw the seat from under them. they may quit them indeed, but in the mean time all the venal will have become associated with them, & will give them a majority sufficient to keep them in place & to enable them to eject the heterogeneous friends by whose aid they got again into power. I cannot believe any portion of real republicans will enter into this trap: and if they do, I do not believe they can carry with them the mass of their states, advancing so steadily as we see them, to an union of principle with their brethren. it will be found in this, as in all other similar cases, that crooked schemes will end by overwhelming their authors & coadjutors in disgrace, and that he alone who walks strait & upright, and who, in matters of opinion, will be contented that others should be as free as himself, & acquiesce when his opinion is fairly overruled, will attain his object in the end. and that this may be the conduct of us all, I offer my sincere prayers, as well as those for your health & happiness.
          
            Th: Jefferson
          
        